42 N.Y.2d 984 (1977)
In the Matter of Robert Straniere, Appellant,
v.
Eugene A. Cutolo et al., Respondents.
Court of Appeals of the State of New York.
Argued August 30, 1977.
Decided August 31, 1977.
Jeremiah B. McKenna for appellant.
Lawrence A. Mandelker for respondents.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*986MEMORANDUM.
Order affirmed, without costs, for the reasons stated in the memorandum at the Appellate Division. The failure to join the objector Molinaro is not fatal. His objections were not reviewed by the Board of Elections. Under the circumstances of this case the objector Molinaro is not a necessary party since the aggrieved candidate himself has presented the issues for review (cf. Matter of Butler v Hayduk, 37 N.Y.2d 497).
Order affirmed, without costs, in a memorandum.